Citation Nr: 1537331	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic Stress Disorder (PTSD), bipolar disorder, depression and schizophrenia.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for Chronic Obstructive Pulmonary Disease (COPD).

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for ischemic heart disease.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hyperlipidemia.

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for upper extremity bilateral peripheral neuropathy.

7.  Entitlement to a rating in excess of 40 percent for a back disability.

8.  Entitlement to a rating in excess of 10 percent from for left lower extremity peripheral neuropathy.

9.  Entitlement to a rating in excess of 10 percent from for right lower extremity peripheral neuropathy.

10.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.  The Veteran's military personnel records indicate that he served from April 1970 to March 1971 in the Republic of Vietnam with an Engineer Battalion.

The Board notes that on the title page herein, entitlement to a TDIU is listed as being on appeal.  In this regard, the Board notes that the May 2012 remand requested the issuance of a statement of the case (SOC) on such issue.  A memorandum from the AOJ dated March 2013 indicates that an SOC on this issue was promulgated in September 2008 without a subsequent Form 9 from the Veteran.  However, considering the holding in Rice vs. Shinseki, the Board has jurisdiction over the Veteran's claim for entitlement to a TDIU as he continues to request increased ratings and continues to indicate that he is unemployable due to service-connected disabilities and will proceed accordingly.

Considering the Veteran's claim for PTSD, multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his mental health disability, the Board has therefore stated the issues as set forth on the first page of this decision. 

The Board notes that the AOJ promulgated a statement of the case dated July 31, 2015 on the issue of an initial compensable rating from October 24, 2006, a rating in excess of 10 percent from June 3, 2008 and a rating in excess of 20 percent from July 2, 2014 for a skin disorder, manifested by a right ear basal cell carcinoma, status post excision.  There is no substantive appeal of record as of yet and thus the Board does not have jurisdiction currently concerning this issue.

The issues of entitlement to service connection for hypertension, entitlement service connection for an acquired psychiatric disorder, whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for COPD, whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for ischemic heart disease, whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hyperlipidemia, whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for upper extremity bilateral peripheral neuropathy, entitlement to a rating in excess of 40 percent for a back disability, entitlement to a rating in excess of 10 percent from for left lower extremity peripheral neuropathy, entitlement to a rating in excess of 10 percent from for right lower extremity peripheral neuropathy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2010 rating decision, in pertinent part, most recently denied reopening a claim for entitlement to service connection for an acquired psychiatric disorder, specifically including PTSD and schizophrenia.  The Veteran was notified of this decision the same month.  The Veteran submitted a notice of disagreement in June 2010 with a subsequent statement of the case being promulgated in June 2011.  There is no timely substantive appeal of record.

2.  The evidence received since the March 2010 rating decision is not cumulative or redundant of evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The March 2010 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence received since the March 2010 denial is new and material, and the requirements for reopening the claim for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim to reopen a claim of service connection for an acquired psychiatric disorder to include PTSD.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Regulations and Analysis

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence means evidence is defined as that not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO appears to have denied the issue on the basis of no new and material evidence.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A September 2002 Board decision denied a claim of service connection for a psychiatric disability.  He subsequently sought to reopen the claim, and this request was denied in February 2007, September 2008 and March 2010. The Veteran submitted a notice of disagreement in June 2010 with a subsequent statement of the case being promulgated in June 2011.  There is no timely substantive appeal of record.  He again sought to reopen the claim, and the RO denied such request in the February 2013 rating action that is the subject of the instant appeal.

The relevant evidence of record at the time of the March 2010 decision included service records, VA examinations, post-service treatment records and the Veteran's statements.  Such evidence failed to demonstrate a diagnosis of an acquired psychiatric disorder which was related to service, and thus the claim was denied.  

The pertinent evidence added to the record since the March 2010 rating decision consists of post-service treatment records and the Veteran's submitted contentions.  

The Board specifically considers whether reopening is warranted under the new regulation applicable to PTSD claims, 38 C.F.R. § 3.304(f).  In this regard, VBA Training Letter 10-05 (July 16, 2010) states, "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity.'"

In this case, the Veteran's personnel records indicate that he served in the Republic of Vietnam from April 1970 to March 1971 with an Army Engineer Battalion as a carpenter.  Most recently, the Veteran indicated in contact with RO personnel during March 2011 that during the war he went on missions by himself and did things for which he is now ashamed.  Considering the Veteran's stressor statements in light of the amended regulation and referenced training letter, the claim is reopened herein.


ORDER

New and material evidence having been received, the Veteran's claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder is granted to this extent.


REMAND

As set forth, the Board reopened the Veteran's claim for PTSD.  The Veteran has a long history of psychiatric treatment documented in the claims file.

On VA psychiatric examination in March 1994, the examiner indicated that it was difficult to evaluate the Veteran because he had difficulty expressing himself, describing his symptoms, and he had limited intellectual functioning; he was tense throughout the interview and unable to explain what he meant by his perceived symptoms including depression, nervousness, frustration, and confusion.  He indicated that he had one year of combat service in Vietnam, but denied receiving any combat wound or injury.  He stated that he experienced nightmares and day-dreams about Vietnam but was unable to describe the content of any such dreams. On examination, the examining physician indicated that the only objectively demonstrable psychiatric disability consisted of moderate dysthymia; an anxiety disorder appeared to be present as he was tense and frequently tapped his fingers throughout the interview; a diagnosis of bipolar disorder could not be confirmed, and a diagnosis of PTSD could not be established.  The Veteran reportedly appeared to have a mixed personality involving both borderline and paranoid features, and borderline intellectual functioning. 

On VA psychiatric examination in September 1995, including a review of the claims file, the examiner indicated that it was difficult to examine the Veteran as much of the information (reported by the veteran and contained in the claims file) was vague.  On examination, major depression with psychotic features, alcohol abuse in remission, and dependent personality disorder were diagnosed. 

On psychological evaluation in March 1994 (including a review of his service records), it was noted that he served with the 46th Engineer Battalion in Vietnam, reportedly as a "combat engineer," and his duties consisted of building roads and bridges, driving trucks, guard duty, and air compression operation in the Long Binh area from April 1970 to March 1971; he indicated that he was exposed to enemy attack, participated in mine sweep missions, was often under sniper attack, was in fear for his life, ran over a jeep with his 20-ton utility truck (reportedly killing some people in the jeep), observed a soldier jump out of a truck injuring himself, and saw numerous dead bodies killed by mine explosions; he was unable to recall any casualties and was never wounded himself.  On evaluation, PTSD, polysubstance abuse in remission, and bipolar disorder were diagnosed. 

In a January 1998 letter, he indicated (essentially reiterating previous contentions regarding the occurrence of the claimed stressors) that he was a heavy truck driver in the 46th Engineer Battalion in Vietnam.  He reported that he was exposed to enemy fire; that, on or about July 4, 1970, he was required to move bodies of people (including children) who were killed in a bus accident; and, that in about November 1970, he ran over a Vietnamese jeep with his truck, killing two of the three occupants of the jeep. 

On VA psychiatric examination in February 1999, performed by a board of two psychiatrists in conjunction with a review of the entire claims file and the pertinent history, it was indicated that the Veteran carried diagnoses of schizoaffective disorder and PTSD.  The Veteran reported experiencing a variety of psychiatric symptoms including paranoia, psychosis, auditory hallucinations, sleep disturbance, distressing dreams, and avoidance of stimuli ("Orientals") reminding him of Vietnam (but it was also noted that he was rather schizoid, as he seemed to avoid everybody).  The examiners noted that the Veteran had a long history of schizoaffective disorder complicated by his abuse of alcohol, cannabis and other drugs; he carried a diagnosis of PTSD and had some symptoms, notably sleep disturbance, dreams, isolation, and intrusive thoughts; however, many of his symptoms reportedly could be explained by his schizophrenia or schizoaffective disorder; therefore, it was indicated that he did not meet the diagnostic criteria for PTSD.  He also appeared to have some intellectual or cognitive difficulty which probably pre-dated his active service (given his difficulties in school and at the present); he had a marked lack of affect and appeared anxious, but was not distressed.  Schizoaffective disorder, not related to active service, was diagnosed. 

More recent VA treatment records indicate that the Veteran has continued psychiatric diagnoses of PTSD and schizoaffective disorder during the relevant period.  It's unclear from the record whether the providers attribute the Veteran's PTSD to service.

As discussed above, the Veteran has reported in-service stressors related to fear of hostile military or terrorist activity.  Under the circumstances of this case, the Board finds that a VA examination is needed to determine any current psychiatric disorders and their etiology, to include consideration of PTSD under the revised regulations concerning such claims.

Additionally, the Veteran contended during his May 2012 Board hearing, during which he claimed the disabilities considered herein, that his hypertension is secondary to Agent Orange exposure in-service.  The Board notes that VA treatment records indicate that the Veteran takes a medication to control his hypertension.  Thus, the Board finds that a medical opinion should be obtained to determine if the Veteran's hypertension is related to service, to include consideration of Agent Orange exposure.

The Board notes that additional evidence was associated with the electronic claims file since the most recent AOJ adjudication.  This evidence consists of a VA examination for the Veteran's back disability dated June 2014 and VA treatment records associated in January 2014 and March 2014.  The Board requested waiver of AOJ adjudication of this evidence in an April 2015 letter.  As no reply was received to this waiver request, the Board must remand for AOJ consideration prior to appellate review. 

Additionally, the Board notes that VA treatment records from 1990 have been associated with the claims file; contained within documents used to adjudicate the Veteran's claim for disability from the Social Security Administration.  The AOJ should ask the Veteran at what point he began receiving care at a VA facility, specifically if it was prior to 1990, and request any outstanding VA treatment records as described by the Veteran.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  For this reason, a decision on the remaining issues on appeal will be deferred until the development indicated below is accomplished.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any VA treatment records prior to 1990 as well as any ongoing medical records from the Providence VAMC.

2.  Schedule the Veteran for a VA psychiatric examination. The claims folder, to include any relevant electronic records, must be available for review.

The examiner is requested to identify any Axis I disorders.  If the Veteran is diagnosed with PTSD, the examiner is requested to state whether the reported in-service stressors (based on confirmed service in Vietnam) are adequate to support the diagnosis of PTSD and whether they are related to fear of hostile military or terrorist activity. 

As to any acquired psychiatric disorder other than PTSD, the examiner is requested to opine whether it is at least as likely as not related to active military service or events therein.  If the examiner finds PTSD related to military service, he/she should also opine whether any other acquired psychiatric disorder is at least as likely as not proximately due to or aggravated by the PTSD.  If aggravation is found, the examiner should identify a baseline level of disability.  A complete rationale for any opinion expressed must be provided.

3.  Obtain a medical opinion considering whether the Veteran's hypertension is at least as likely as not related to active military service or events therein, to include Agent Orange exposure.  A complete rationale for any opinion expressed must be provided.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record with consideration of all evidence obtained since the last relevant AOJ adjudication.  If any benefit sought on appeal, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


